Voto particular de conformidad emitido por la
Jueza Aso-ciada Oronoz Rodríguez,
al cual se une el Juez Asociado Señor Feliberti Cintrón.
La difícil situación económica que aqueja al País, y de la cual la Rama Judicial no está exenta, exige que tomemos medidas urgentes para evitar el colapso operacional de nuestro sistema de justicia. Esta coyuntura requiere sope-sar diversas alternativas y tomar las decisiones responsa-bles para minimizar el traslado de más tribunales y evitar el despido de empleados. Por ello estoy conforme con la Re-solución que antecede.
En el último año, el presupuesto de la Rama Judicial sufrió un recorte significativo. Como consecuencia, se han tomado decisiones responsables para reducir gastos y ha-cer viable la administración de la justicia. Por ejemplo, se tomaron medidas administrativas para disminuir costos operacionales, se redujeron significativamente los contra-tos por servicios, se cancelaron y renegociaron contratos de arrendamiento, se concretó la mudanza de la Oficina de Administración de los Tribunales y del Tribunal de Apela-ciones, así como el traslado de las operaciones de algunos tribunales a otros.!1) Lo anterior, sin embargo, no es sufi-ciente para contrarrestar el impacto ocasionado por la re-ducción presupuestaria. Nos corresponde hacer mucho *469más, actuando valientemente, con sensibilidad y a tono con nuestra ineludible realidad fiscal.
Un análisis desapasionado y objetivo del problema re-vela que no hay una solución perfecta, sino que estamos obligados a mirar el macro de nuestros gastos e ingresos para tomar decisiones responsables. Estas decisiones no se acogen a la ligera ni mucho menos con indiferencia hacia los distintos sectores de nuestra sociedad y sus particula-res reclamos. Todo lo contrario. Precisamente porque cono-cemos los problemas económicos que nos afectan a todas y es que actuamos responsablemente para atajar a tiempo el déficit presupuestario. Nuestras actuaciones van dirigidas a mantener abierto el mayor número de tribunales, garan-tizar el acceso a la justicia —que nunca dejará de ser una prioridad de este Tribunal— y salvaguardar a toda costa el empleo de nuestros funcionarios.
Estoy convencida que ante la complejidad de los proble-mas que tenemos que enfrentar, la mera retórica no es una herramienta práctica. Le hacemos un flaco servicio al País si ignoramos las decisiones forzosas que se tienen que to-mar en pro de la ciudadanía y de los empleados de la Rama Judicial. Estoy igualmente convencida de que la decisión que hoy toma una mayoría de este Tribunal no es arbitra-ria, sino producto de un análisis meticuloso. Esta repre-senta una determinación responsable en el continuo reto de proveer una justicia efectiva a pesar de contar con me-nos recursos económicos. Bajo ningún concepto equivale —como aseveran los compañeros Jueces y Juezas Asocia-das en sus votos disidentes— a la claudicación del acceso a la justicia. Por el contrario, es una actuación responsable cuyo fin es, precisamente, perpetuar ese acceso. No hay lugar para este tipo de juicio cuando la Rama Judicial ha fortalecido contundentemente en los pasados años progra-mas dirigidos a proveer mayor acceso a la justiciad2)
*470Asimismo, debe quedar claro que el esquema diseñado para que las personas de escasos recursos económicos pue-dan acudir a nuestros tribunales para hacer valer sus de-rechos continúa vigente en toda su extensión. Esto es, cual-quier parte en un pleito puede presentar ante el tribunal una solicitud en la cual acredite su condición económica y, de aprobarse, se le exime del pago de los correspondientes aranceles y derechos. Esto aplica también a toda persona representada por un abogado de oficio o una entidad sin fines de lucro.(3)
La complejidad del problema de insuficiencia de recur-sos que enfrenta la Rama Judicial nos posiciona en un dificultoso, pero ineludible, proceso de evaluación a los fines de equilibrar nuestro presupuesto. Las medidas tomadas abarcan los diversos componentes de dicho presupuesto y están pensadas para proteger nuestro sistema judicial, el acceso a la justicia y el trabajo de todas y todos los que formamos parte de esta Rama.
En nada favorece que nosotros, las Juezas y los Jueces del Tribunal Supremo de Puerto Rico, utilicemos esta co-yuntura para sembrar dudas infundadas sobre el esfuerzo concienzudo que se está llevando a cabo. Durante las re-uniones que antecedieron a la presente Resolución se eva-luaron diversas proposiciones y alternativas. Claro que se descartaron algunas, especialmente las que proponían cur-sos de acción irresponsables y contrarios a derecho. Las de-cisiones que al final se han tomado fueron objeto de estudio e informes y se calibraron con cuidado para actuar respon-sablemente y proteger el derecho de nuestro Pueblo a con-tar con un sistema de tribunales funcional y efectivo.
*471No hubo ni hay espacio para la improvisación ingenua. Este no es el momento para mirar al pasado y ponerse a pensar sobre la conveniencia de decisiones que hace mucho fueron tomadas. Tampoco es el tiempo para discursos po-pulistas y genéricos que se limiten a criticar sin proponer medidas concretas, realistas y válidas. Después de todo, si la preocupación sobre el acceso a la justicia es auténtica, se debe hacer más que hablar sobre ella.
El acceso a la justicia —ese derecho de todas las personas en una sociedad democrática a acudir a los tribunales, pre-sentar su reclamo en igualdad de condiciones y obtener el remedio que en derecho proceda— requiere para su imple-mentación de un ejercicio administrativo que lo haga posible. Es decir, requiere decisiones administrativas que organicen eficientemente los recursos económicos, de ma-nera que los tribunales operen con personal capacitado y suficiente, con las facilidades indispensables para atender las particularidades de los distintos casos y con los fondos necesarios para garantizar que todos nuestros ciudadanos puedan beneficiarse del sistema. Es ahí donde se mezclan el ideal y la acción. La decisión que hoy toma una mayoría de este Tribunal está fundada en esa dualidad. Por eso, esta-mos convencidos dé que ante la precariedad económica que atravesamos, la toma de decisiones como las actuales nos encaminan en la dirección correcta para verdaderamente salvaguardar los principios esenciales de justicia y equidad.
Como una de las tres Ramas del Estado Libre Asociado de Puerto Rico, nos corresponde hacer ajustes para preser-var la integridad de los servicios que ofrecemos y cumplir nuestro deber constitucional. Sería iluso y temerario de nuestra parte limitarnos a gestionar que no se recorte nuestro presupuesto; más aún, esperar hasta mayo, cuando se apruebe el presupuesto del próximo año fiscal, para constatar lo que ya se sabe: que hay y habrá un des-fase en el presupuesto de la Rama Judicial.
*472Hablar ahora de lo que se debió hacer ante el recorte presupuestario del año pasado no resuelve el problema. La pregunta que hay que atender es: ¿qué vamos a hacer para balancear el déficit actual y para atender el que habrá en el presupuesto del próximo año fiscal? Ninguno de los votos disidentes ofrece una solución real y concreta de cómo resolver el problema. Cabe señalar que los cuatro Jueces que hoy disienten conocen a cabalidad el problema presupues-tario que existe desde el año pasado. No obstante, no han sabido preocuparse y, mucho menos, proponer un curso de acción válido que ataje el problema. Y es que siempre es más fácil criticar que proponer o resolver.
Administrar juiciosa y valientemente es atender el des-fase actual, anticipar los problemas que vendrán y actuar responsablemente para tratar de resolverlos. Por el contra-rio, hablar de supuestas “acciones legales contra las Ra-mas que provocaron esta crisis”, simplificar la discusión a una trasnochada dicotomía entre “poderosos” y “débiles”, y tergiversar la razón de las medidas que se están tomando para pintarnos como conspiradores en contra de nuestro Pueblo no es más que escudarse sumisamente tras la qui-mera y la demagogia.
En síntesis, las decisiones que hoy adopta una mayoría de este Tribunal son el resultado de un proceso de reflexión y análisis para mantener la efectividad de nuestro sistema judicial ante las limitaciones económicas que ya sabemos. Van dirigidas a evitar el cierre de tribunales y el despido de empleados, a continuar proveyendo los recursos que fa-cilitan la tramitación de controversias, así como a preser-var el esquema que permite que litigantes de escasos me-dios económicos puedan hacer valer sus derechos, entre otros servicios.
Esta compleja pero imperiosa labor la realizamos de cara a la realidad, con responsabilidad y compromiso hacia nuestro Pueblo. Así, estoy convencida de que lo que sí in-centiva la incredulidad son las meras palabras sin res-*473paldo, las soluciones llanas y las actuaciones imprudentes. Por el contrario, la exposición honesta de los problemas y de las medidas difíciles pero necesarias para aplacarlos, acompañado de la actuación comprometida y esforzada para hacerlas cumplir, enlaza voluntades y alimenta la confianza.
Por último, resulta sumamente preocupante que miem-bros de este Tribunal divulguen a los medios de comunica-ción documentos internos y confidenciales que aún no se han certificado.!4) Si bien la práctica de librar sus batallas en los medios se ha tornado en la norma para algunos, no deja de ser alarmante y denota falta de seriedad, integri-dad, madurez y circunspección.
— O —

(1) La revisión y renegociación de contratos de arrendamiento y de otros servi-cios son medidas de largo alcance que continuarán llevándose a cabo para reducir costos y balancear nuestro presupuesto.


(2) Véase la Orden Administrativa de 22 de enero de 2014 sobre Creación de la Comisión Asesora de Acceso a la Justicia, OAJP-2014-175. A modo de ejemplo, se *470establecieron Salas Especializadas en Casos de Violencia Doméstica, un Sistema de Órdenes de Protección Automatizadas, el Proyecto Justicia para la Niñez, el Pro-grama de Litigantes por Derecho Propio y el Programa de Salones Especializados en Casos de Sustancias Controladas.


(3) En atención a lo expresado por el compañero Juez Asociado Señor Estrella Martínez en su Voto particular disidente, considero importante precisar que en nues-tro ordenamiento jurídico las reclamaciones laborales al amparo de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 LPRA see. 3132, están exentas del pago de derechos arancelarios.


(4) La información divulgada a los medios se le entregó a los Jueces y Juezas de este Tribunal en sobres sellados y marcados “confidencial”. Cualquier divulgación es, pues, responsabilidad de los miembros del Pleno.